                             UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF PENNSYLVANIA

                                                  :
 A.J. and K.J.,                                   :
                           Plaintiffs,            :
                                                  :
                          v.                      :                  No. 5:19-cv-01768
                                                  :
 LANCASTER COUNTY; CRYSTAL A.                     :
 NATAN, Executive Director; ROBIN                 :
 BOYER; ALEXIS PALMER;                            :
 CHRISTOPHER HORNBERGER;                          :
 CHRISTINE SEBASTIAN-BAIR;                        :
 COURTNEY J. RESTEMAYER, ESQ.;                    :
 PAT DOES #1-10; ATTORNEY                         :
 DOES #1-10,                                      :
                                                  :
                               Defendants.        :
                                                  :

                                        OPINION
                   Defendant’s Motions to Dismiss, ECF No. 30 — Granted
     Defendant’s Motion to Dismiss and Strike, ECF No. 31 — Granted in part and denied in
                                         part as moot.


Joseph F. Leeson, Jr.                                                             December 23, 2019
United States District Judge

I.        INTRODUCTION

          A.J., the biological parent of a minor initiated this action against Lancaster County,

Crystal Natan, Robin Boyer, Alexis Palmer, Christopher Hornberger, Courtney Restemayer,

Esq., David J. Natan, Esq., (collectively, “the County”); and Christine Sebastian-Bair

(collectively, “Defendants”). Now, A.J. and A.J. (collectively “Parents”), the parents of the

minor, assert, on behalf of themselves, claims of civil rights violations they allegedly sustained

in connection with an investigation by Defendants of child abuse involving their child. This

Court previously dismissed the first amended complaint when A.J. was the sole Plaintiff. Parents


                                                   1
                                                122319
have filed a second amended complaint. The County and Sebastian-Bair have each moved to

dismiss for failure to state a claim. Sebastian-Bair has additionally moved to strike Parents’

second amended complaint for failure to provide a short and plain statement showing the pleader

is entitled to relief.

         For the reasons set forth below, the motions to dismiss are granted and the motion to

strike is denied as moot.

II.      BACKGROUND

      A. Procedural Background

         On April 24, 2019, A.J. filed a complaint against the Defendants asserting violations of

42 U.S.C. § 1981, 42 U.S.C. § 1983, and 42 U.S.C. § 1985; the First, Fourth, Fifth, Sixth,

Seventh and Fourteenth Amendments of the Constitution of the United States; and Article 1 of

the Pennsylvania Constitution. See ECF No. 1. On July 9, 2019, A.J. filed his first amended

complaint asserting additional claims pursuant to § 1983. See ECF No. 15.

         The County filed a motion to dismiss for failure to state a claim on July 23, 2019. See

ECF No. 21. That same day, Family Design 1 filed a motion to dismiss for failure to state a claim

and a motion to strike the amended complaint for failure to conform with Federal Rule of Civil

Procedure 8(a)(2) to provide a short and plain statement of the claim showing the pleader is

entitled to relief. See ECF No. 22.

         This Court dismissed A.J.’s first amended complaint on October 11, 2019. See ECF No.

28. Parents then filed their second amended complaint on November 1, 2019, including K.J. as a

Plaintiff. See ECF No. 29. The second amended complaint asserts violations pursuant to the



1
      Family Design is no longer a Defendant in this action because Parents, in their second
amended complaint, did not file claims against the organization.

                                                  2
                                               122319
Fourteenth Amendment of the Constitution of the United States. The County has filed a motion

to dismiss for failure to state a claim. See ECF No. 30. Sebastian-Bair has also filed a motion to

dismiss for failure to state a claim and a motion to strike the amended complaint for failure to

conform with Federal Rule of Civil Procedure 8(a)(2) to provide a short and plain statement of

the claim showing the pleader is entitled to relief. See ECF No. 31. Parents have responded to the

motions and the matter is ready for review.

III.      LEGAL STANDARD

       A. 12(b)(6) Motion to Dismiss Standard.

          In rendering a decision on a motion to dismiss, this Court must “accept all factual

allegations as true [and] construe the complaint in the light most favorable to the plaintiff.”

Phillips v. Cnty. of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008) (quoting Pinker v. Roche

Holdings Ltd., 292 F.3d 361, 374 n.7 (3d Cir. 2002)) (internal quotation marks omitted). Only if

“the ‘[f]actual allegations . . . raise a right to relief above the speculative level’” has the plaintiff

stated a plausible claim. Id. at 234 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 540, 555

(2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). However, “the tenet that a court must accept as true

all of the allegations contained in a complaint is inapplicable to legal conclusions.” Id.

(explaining that determining “whether a complaint states a plausible claim for relief . . . [is] a

context-specific task that requires the reviewing court to draw on its judicial experience and

common sense”). The defendant bears the burden of demonstrating that a plaintiff has failed to

state a claim upon which relief can be granted. See Hedges v. United States, 404 F.3d 744, 750

(3d Cir. 2005) (citing Kehr Packages, Inc. v. Fidelcor, Inc., 926 F.2d 1406, 1409 (3d Cir. 1991)).


                                                    3
                                                 122319
IV.      ANALYSIS

      A. Motion to Dismiss

         Parents bring forth seven claims against Defendants. The claims are set forth are follows:

(1) a substantive due process claim against the County for deliberately ignoring the SCAN team

accidental fracture diagnosis to coerce a safety plan, (2) a substantive due process claim against

the County for coercing an extension of a safety plan to compel Parents to obtain a second

SCAN team evaluation, (3) a substantive due process claim against the County for omitting

exculpatory information from ex parte custody petition, (4) a substantive due process claim

against the County for denying Parents discovery, (5) a substantive due process claim against

Hornberger and Palmer 2 in their individual and official capacities for deliberately ignoring the

SCAN team accidental fracture diagnosis when coercing initial safety plan, (6) a substantive due

process claim against Hornberger and Palmer in their individual and official capacities for

deliberately ignoring the SCAN team accidental fracture diagnosis when coercing Parents for an

extension of the safety plan, and (7) a Monell 3 claim against the County for failure to train. For

the following reasons, Defendants’ motions to dismiss are granted.

           i.   Claims against individual Defendants

         In Counts Five and Six, Parents bring forth a substantive due process claim against

Hornberger and Palmer in their individual and official capacities for deliberately ignoring the

SCAN team accidental fracture diagnosis when coercing initial safety plan and for deliberately




2
       Hornberger was employed by the County as a case worker for the County. Palmer for a
supervisor in the intake department for the County.
3
       Monell v. Dep’t of Soc. Servs., 436 U.S. 658 (1978)

                                                 4
                                              122319
ignoring the SCAN team accidental fracture diagnosis when coercing Parents for an extension of

the safety plan.

       However, this Court in its October 11, 2019 Opinion and Order dismissed Parents’ claims

against the individual Defendants in their official capacities with prejudice as they were

redundant and presented nothing new. Counts Five and Six are in contravention of the Court’s

October 11, 2019 Opinion and Order. Accordingly, Counts Five and Six are dismissed with

prejudice and this Court’s adopts and incorporates its October 11, 2019 Opinion and Order

addressing claims against individual defendants in their official capacities. See ECF Nos. 27 and

28.

       As to Parents claims against Hornberger and Palmer in their individual capacities, these

claims are dismissed because with prejudice, as discussed below, there are no underlying

constitutional violations. See Fennell v. Penchishen, No. 19-111, 2019 WL 1934877, at *3 (E.D.

Pa. April 30, 2019) (stating to establish a claim against a person in their individual capacity, a

party must establish each individual defendant acting under color of law, violated his

constitutional or statutory rights, and caused the alleged injury) (citing Elmore v. Cleary, 399

F.3d 279, 281 (3d Cir. 2005)).

         ii.   Substantive due process claims

       In Counts One through Four, Parents present substantive due process violations against

the County. For the following reasons, the claims are dismissed with prejudice as Parents

possessed a prior opportunity to amend their complaint.

       The Supreme Court has long recognized “[t]he fundamental liberty interest of natural

parents in the care, custody, and management of their child . . . .” Santosky v. Kramer, 455 U.S.

745, 753 (1982). “To prevail on a substantive due process claim challenging a state actor’s

                                                  5
                                               122319
conduct, ‘a plaintiff must establish as a threshold matter that he has a protected property interest

to which the Fourteenth Amendment’s due process protection applies.’” Judge v. Shikellamy Sch.

Dist., 135 F. Supp. 3d 284, 295 (M.D. Pa. 2015) (quoting Nicholas v. Pa. State Univ., 227 F.3d

133, 139–40 (3d Cir. 2000)).

       The County argues Parents have failed to satisfy this threshold, noting courts in the Third

Circuit that have addressed substantive due process claims in this context have all involved child

abuse investigations where a parent or child is actually removed from the family home, which

did not occur here. Compare Miller v. City of Philadelphia, 174 F.3d 368 (3d Cir. 1999)

(children removed from home); Croft v. Westmoreland Cnty. Children & Youth Servs., 103 F.3d

1123 (3d Cir. 1997) (father compelled to leave by threat to remove daughter from home); and

Ramer v. Long, No. 4:09-1791, 2010 WL 6025351 (M.D. Pa. Nov. 30, 2010) (uncle compelled to

leave by threat to remove niece from home); with Coleman v. State of N.J. Div. of Youth &

Family Servs., 246 F. Supp. 2d 384, 388–90 (D.N.J. 2003) (insensitive comments and threat to

continue child abuse investigation did not violate substantive due process). This Court’s own

research within the Third Circuit supports the County’s position that a parent’s fundamental

liberty interest in the care, custody, and management of his or her child is not implicated by

conduct short of actual separation of parent and child. See Craven v. Leach, No. 14-1860, 2015

WL 12698442, at *6 (D.N.J. Oct. 1, 2015) (limiting parent to supervised contact did not

implicate due process); Rinderer v. Delaware Cnty. Children & Youth Servs., 703 F. Supp. 358,

361 (E.D. Pa. 1987) (no cause of action under § 1983 where parent not separated from children).

       Accordingly, even with an opportunity to amend their complaint, Parents failed to plead

their child was removed from their home. Rather, they present claims that are irrelevant to a

child being physically removed from a home. This is insufficient to survive dismissal as the


                                                 6
                                              122319
conduct does not factually establish a claim for substantive due process. Thus, Parents

substantive due process claims are dismissed with prejudice as they have received a prior

opportunity to amend their complaint.

         iii.    Monell claims for failure to train against the County

        Parents last claim is a Monell claim for failure to train against the County for violating

substantive due process by ignoring the SCAN Team’s accidental diagnosis of physical child

abuse, coercing Parents into an agreement for a safety plan without an objectively reasonable

basis, omitting exculpatory information in applying for ex parte petitions for custody, denying

discovery during a dependency proceeding, and redacting or obliterating exculpatory information

from evidence.

        To assert a claim for failure to train, a plaintiff must show deliberate indifference on the

part of the municipality or its officer. Starkey v. York Cnty., No 11-00981, 2012 WL 9509712 at

*14 (M.D. Pa. 2012). A plaintiff must demonstrate that: “(1) municipal policymakers know that

employees will confront a particular situation; (2) the situation involves a difficult choice . . . ;

and (3) the wrong choice by an employee will frequently cause a deprivation of constitutional

rights.” Id. (internal quotation omitted) (citing Carter v. City of Phila., 181 F.3d 339, 357 (3d

Cir. 1999)). To survive a motion to dismiss, a plaintiff must identify the specific training that the

municipality should have offered, and demonstrate that such training was never provided. See

Pahler v. City of Wilkes–Barre, 207 F. Supp. 2d 341, 353 (M.D. Pa. 2001).

        The Third Circuit Court of Appeals has noted that establishing municipal liability on a

Monell claim for inadequate training is difficult. Reitz v. Cnty. of Bucks, 125 F.3d 139, 145 (3d

Cir. 1997). Generally, deficient training can only amount to the requisite deliberate indifference




                                                   7
                                                122319
“where the failure to train has caused a pattern of violations.” Berg v. Cnty. of Allegheny, 219

F.3d 261, 276 (3d Cir. 2000).

        An exception exists and a “failure to train” Monell claim may proceed absent a pattern of

violations if: (1) a violation of federal rights may be a highly predictable consequence of a failure

to train officials to handle recurrent situations; and (2) the likelihood of recurrence and

predictability of the violation of a citizen’s rights “could justify a finding that [the]

policymakers’ decision not to train an officer reflected “deliberate indifference” to the obvious

consequence of the policymakers’ choice — namely, a violation of a specific constitutional or

statutory right.” Kline ex rel. Arndt v. Mansfield, 255 Fed. App’x 624, 629 (3d Cir. 2007)

(quoting Bd. of Cnty. Comm’rs of Bryan Cnty. v. Brown, 520 U.S. 397, 409 (1997)).

        Notwithstanding the elements to a Monell claim or the exception, “[a] municipality

cannot be held liable on a Monell claim absent an underlying constitutional violation.” Johnson

v. City of Phila., 837 F.3d 343, 354 n.58 (3d Cir. 2016) (citing Grazier ex rel. White v. City of

Phila., 328 F.3d 120, 124 (3d Cir. 2003)). As stated in Section ii, Parents failed to sufficiently

factually plead a violation of substantive due process because the child was never physically

removed from the home.

        Accordingly, as Parents failed to plead a substantive due process violation, there is no

underlying constitutional violation and their Monell claims cannot proceed. Even with a second

opportunity to amend their complaint and apprise themselves of the relevant precedent, Parents

could not factually plead their child was actually removed from the home, or any other

underlying constitutional violation. Absent such factual allegations, the Court cannot allow

Parents’ Monell claim to continue. Therefore, Parents’ Monell claims are dismissed with

prejudice as they have received a prior opportunity to amend their complaint.


                                                   8
                                                122319
     B. Motion to Strike

        Sebastian-Bair has moved to strike Parents’ second amended complaint for failure to

provide a short and plain statement showing the pleader is entitled to relief. However, because

this Court grants the motion to dismiss, the motion to strike is denied as moot.

V.      CONCLUSION

        For the reasons stated above, Defendants’ motions to dismiss are granted. Parents have

failed to plead facts establishing a violation of substantive due process. As the Parents have

received a prior opportunity to amend their complaint, their claims are dismissed with prejudice.

        A separate Order follows.


                                              BY THE COURT:




                                              /s/ Joseph F. Leeson, Jr.
                                              JOSEPH F. LEESON, JR.
                                              United States District Judge




                                                 9
                                              122319
